DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Edwards on 2/11/21.

The application has been amended as follows: 

Claim 7 (currently amended)
The pipetting container according to claim 1 wherein the container is a microplate comprising: sidewalls and end walls with an outside wall flange dimensioned to fit in nests configured to hold SBS formatted microplates; and a plurality of receptacles as recited in claim 1 arranged in columns and rows, wherein each of the plurality of receptacles is configured to hold a volume of liquid sample or liquid reagent.

Claim 8 (currently amended)
plurality of receptacles with a center point for each grouping spaced 9 mm from the center point of groupings in adjacent receptacles.

Claim 9 (currently amended)
The pipetting container as recited in claim 7 comprising a matrix of 384 receptacles as recited in claim 7 with 16 receptacles in each row and 24 receptacles in each column, and a grouping of anti-vacuum channels in each of the plurality of receptacles with a center point for each grouping spaced 4.5 mm from the center point of groupings in adjacent receptacles.

Claim 10 (currently amended)
A laboratory reservoir for holding liquid samples or liquid reagents comprising: a basin including a pair of end walls, a pair of longitudinal side walls extending between the end walls and a flat bottom wall spanning between the lower end of the end walls and the lower end of the side walls, the flat bottom wall having an upper surface with multiple groupings of interconnected anti-vacuum channels exposed upwardly towards a volume in which liquid sample or liquid reagent is held, the bottom wall further having a generally rectangular shape configured to enable a matrix of pipette tips to aspirate liquid sample or liquid reagent from the basin contemporaneously, wherein the reservoir is made from one of molded polystyrene or molded polypropylene and is treated so that the bottom wall of the basin[[receptacle]] has increased wettability compared to the basin[[receptacle]] before treating, and further wherein the reservoir has an outside wall flange dimensioned to fit in nests configured to hold SBS formatted well plates and reservoirs; wherein each of the multiple groupings of interconnected anti-vacuum channels on the bottom wall contains a first pair of perpendicular and intersecting channels with the intersection of the3Application No. 16/002,624Amendment dated February 10, 2021Reply to Office Action of November 10, 2020 Attorney Docket No. 5244-00221channels defining a center point for the grouping, and a second pair of perpendicular channels rotated 45o from the first pair, said second pair of channels being aligned to intersect at said center point but interrupted in the vicinity of the center point, the interconnected anti-vacuum channels in each of the multiple groupings having a width of no more than 0.5 mm +/- 0.1 mm.

			Examiner Interpretation
Examiner interprets claim 1 discloses a receptacle. Claim 7 discloses a plurality of receptacles and refers to a plurality of the receptacle as recited in claim 1. Claim 8 discloses a plurality of receptacles in 8 rows and 12 columns with the 96 receptacles being in a matrix. Claim 9 discloses a plurality of receptacles in 16 receptacles and 24 receptacles with the 384 receptacles being in a matrix.

Allowable Subject Matter
Claims 1-4, 6-23, and 27 are allowed.

			Reasons for Allowance
The prior art as previously cited does not teach or suggest wherein each of the at least one grouping of interconnected anti-vacuum channels on the bottom wall contains o from the first pair, said second pair of channels being aligned to intersect at said center point but interrupted in the vicinity of the center point, said channels in the at least one grouping of interconnected anti-vacuum channels having a width of no more than 0.5 mm +/- 0.1 mm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JB/
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798